
































CANADIAN PACIFIC RAILWAY LIMITED


EMPLOYEE SHARE PURCHASE PLAN
(US)




Plan Terms and Conditions














July 1, 2006


















--------------------------------------------------------------------------------












Table Of Contents


Section 1 -- Definitions
.................................................................................................


Section 2 – Establishment of the Plan
..........................................................................


Section 3 – Participation and Enrollment
.....................................................................


Section 4 – Participant Contribution to the Plan
..........................................................


Section 5 – Company Contribution to the Plan
............................................................


Section 6 – Asset
Fund..................................................................................................


Section 7 -- Investment
.................................................................................................


Section 8 – Withdrawals/Sales of Shares
.....................................................................


Section 9 – Termination of Participation in the
Plan....................................................


Section 10 – Administration of the
Plan.......................................................................


Section 11 – Plan Amendment and Termination
..........................................................


Section 12 – Market
Fluctuation.....................................................................


Section 13 – Income
Taxes.............................................................................


Section 14 – No Trading on Undisclosed
Information.........................................


Section 15 – General
Provisions.....................................................................
































--------------------------------------------------------------------------------




Section 1 — Definitions


For the purpose of the Plan:


“Account” means any real or notional account held in the name of a Participant
by the Plan Administrator recording Shares purchased with Participant
Contributions or Company Contributions.


“Administrative Agreement” means any agreement or agreements executed from time
to time between CPR and the Plan Administrator.


“Affiliate” means any affiliate of CPR designated by CPR for the purposes of the
Plan.


“Asset Fund” means the assets of the Plan held by the Plan Administrator,
consisting of Participant Contributions, Company Contributions, the Shares and
any dividends, interest, or gains derived therefrom, as more fully set out in
Section 6.


“Basic Administration Expenses”, as determined in CPR’s sole discretion, may
include, but shall not be limited to, the establishment and tracking of
Accounts, payroll deductions, quarterly statements, ancillary administration
costs and any brokerage fees applicable to the purchase of Shares.


“Board” means the Board of Directors of CPR as constituted from time to time.


“Business Day” means a day on which the Stock Exchange is open for business in
the US.


“CPR” means Canadian Pacific Railway Limited and its majority owned subsidiaries
who adopt this Plan. Any reference herein to any action to be taken by CPR means
action by or under the authority of the Board.


“Code” means the US Internal Revenue Code as amended from time to time.


“Company Contributions” means contributions made to the Plan by CPR or an
Affiliate pursuant to Section 5.


“Continuous Service” means an uninterrupted period of continuous employment by
an Eligible Employee as determined by the rules of CPR in effect from time to
time. An Eligible Employee’s Continuous Service shall not be considered
interrupted by CPR-approved leaves of absence or periods in which an Eligible
Employee is on furlough, guaranteed extra board, reserve board or is laid-off
with recall rights (until the recall period has expired).


“Eligible Bargaining Unit” means any bargaining unit representing CPR employees
in the US that has consented to participate in the Plan.


“Eligible Bargaining Unit Representative” means a full-time representative of an
Eligible Bargaining Unit on leave from CPR with the right to return to work for
CPR.






--------------------------------------------------------------------------------




“Eligible Earnings” means the regular base pay of an employee paid through the
CPR or Affiliate payroll system for the relevant period, excluding overtime,
bonus, arbitraries, protection pay, reserve board pay, sub payments and other
special or one-time payments received in that period as determined by CPR in
accordance with its regular practices in effect; and means deemed earnings for
Eligible Bargaining Unit Representatives defined as a monthly amount equal to
one-twelfth of the maximum compensation on which an employer is required to pay
Tier 2 taxes under Chapter 22 of the Code as in effect during the calendar year.


“Eligible Employee” means each CPR employee in the US who:
i)     is a regular full-time or part time non-union employee; or
ii)
is a regular full-time, part time or seasonal employee in an Eligible Bargaining
Unit; or

iii)     is an Eligible Bargaining Unit Representative;
and
iv)
is in receipt of Eligible Earnings; and

v)
has reached the age of majority under the laws applicable to such employee; and

vi)
is in the Continuous Service of CPR, or an Affiliate, and has been designated as
eligible to participate in the Plan and such designation has not been revoked;

but does not include:
vii)
any employee in respect of whom a decision to cease employment has been made; or

viii)
any individual whose services have been engaged by CPR on a temporary basis and
who is not eligible to participate in other CPR benefit programs (including but
not limited to consultants, casual, students or fixed term employees); or

ix)
any employees on Severance or Separation Payments.



“Enrolment/Change Form” means the enrolment/change form in such form as may be
determined by CPR from time to time.


“Legal Representative” means executor or executrix appointed under a deceased's
will or Court-appointed administrator or trustee of a deceased's estate.


“Market Price” means, for purchases and sales of Shares, the prices at which
Shares are purchased or sold on the relevant day on the Stock Exchange.


“Participant” means a person who is an Eligible Employee, who has elected to
participate in the Plan and who makes contributions to the Plan from Eligible
Earnings pursuant to Section 4 herein.


“Participant Contributions” means contributions made to the Plan by Participants
pursuant to Section 4 herein.


“Pay Period” means a Participant’s pay period as defined within the CPR pay
system (i.e. weekly, biweekly, semi-monthly, monthly, etc.).






--------------------------------------------------------------------------------




“Plan” means this employee share purchase plan (US), as it may be amended from
time to time.


“Plan Administrator” means such trust company or companies and/or other
corporations appointed by CPR from time to time to administer the Plan on behalf
of CPR.


“Plan Reserve” means that portion of the Asset Fund consisting of unallocated
Company Contributions; interest earned on contributed funds; dividends payable
on Unvested Shares; and forfeited Shares or any resultant proceeds from sale of
forfeited Shares, which proceeds shall be for the benefit of CPR. Plan Reserve
does not include Participant Contributions or dividends payable on Shares
purchased with Participant Contributions even if not yet formally allocated to
Participant Accounts.


“Plan Year” means the period of twelve calendar months commencing on January 1
and ending on December 31 of each year, or such other period as may be
determined by CPR.


“Restricted Shares” means Shares in a Participant’s Account purchased with
Participant Contributions at any time within the previous four (4) consecutive
full calendar quarters and for which the contingent Unvested Shares purchased
with Company Contributions have not vested in accordance with Paragraph 8.4.


“Retirement” means the cessation of employment at a time when the Participant is
entitled to an immediate unreduced pension in accordance with the provisions of
the Defined Benefit option of the Canadian Pacific Railway Company Pension Plan
(the "CPR Pension Plan"); and further provided that if the Participant does not
participate in the CPR Pension Plan, the Participant shall be deemed to have
retired if at the time of
cessation of the Participant's employment, the Participant would have been
entitled to an immediate unreduced pension under the provisions of the Defined
Benefit option of the CPR Pension Plan if that Participant had otherwise
participated in the CPR Pension Plan and if all of the service of that
Participant with CPR (and predecessor employers with respect to which CPR
recognizes service for any purpose under a pension plan that covers that
Participant) had been deemed to constitute "Service" (as that term is defined in
the CPR Pension Plan) in respect of which all contributions had been made under
the CPR Pension Plan. For Eligible Bargaining Unit Representatives, service as a
bargaining unit representative during the period of time that the Eligible
Bargaining Unit Representative is on leave from CPR with the right to return to
CPR shall be treated as Union Service under the CPR Pension Plan for purposes of
determining an Eligible Bargaining Unit Representative's right to an unreduced
pension under the Defined Benefit option of the CPR Pension Plan.


“Shares” means CPR common shares previously issued and traded through the
facilities of the Stock Exchange. This term may also be extended to mean either
Restricted Shares and/or Unvested Shares, as applicable, for purposes of
describing the purchase of such shares in accordance with the Plan.


“Stock Exchange” means the New York Stock Exchange, or such other stock exchange
in the United States, on which the Shares are listed and posted for trading.




--------------------------------------------------------------------------------






“Unrestricted Shares” mean the Shares in a Participant’s Account that are not
Unvested Shares or Restricted Shares.


“Unvested Shares” means Shares in a Participant’s Account purchased with Company
Contributions at any time during the previous four (4) consecutive full calendar
quarters, except in the circumstances described in Section 9.


“US” means the United States of America.


“Withdrawal/Termination Form” means the withdrawal/termination form in such form
as may be determined by CPR from time to time.




Section 2 — Establishment of the Plan


2.1 Purpose


The purpose of this Plan is to provide Eligible Employees with an opportunity to
participate in the ownership of CPR on an on-going basis through purchases of
Shares.


2.2 Effective date of the Plan


The effective date of the Plan, which was amended and restated as of July 1,
2006 is October 1, 2001.


2.3 Government Regulations


The terms and conditions of this Plan, including the acquisition, sale and
delivery of Shares, are subject to compliance with all applicable laws,
regulatory requirements and approvals.




Section 3 — Participation and Enrolment


Eligible Employees may elect to enrol as Participants in the Plan in any
calendar month in which they are eligible. To enrol, the Eligible Employee must
complete and deliver to the Plan Administrator an Enrolment/Change Form.
Enrolment in the Plan will be effected as soon as practicable once the completed
Enrolment/Change Form is received and processed by both the Plan Administrator
and CPR. Delivery of a duly executed Enrolment/Change Form shall constitute
acceptance by the Eligible Employee of all the terms and conditions of the Plan
as set forth herein and of any regulations adopted or to be adopted pursuant to
Section 11 herein.


The Plan Administrator will send a written letter of confirmation of enrolment
to the Participant where applicable as soon as practicable.


Participation in the Plan is voluntary. CPR is not making any representations or
warranties as to the value of Shares at any time, nor recommending to employees




--------------------------------------------------------------------------------




as to whether or not they should participate in the Plan. Employees considering
participation in the Plan should consult their own accountant, legal counsel or
other financial advisors regarding participation in the Plan.




Section 4 — Participant Contributions to the Plan


4.1 Amount of Contributions


Participants may contribute, via payroll deductions, a percentage of their
Eligible Earnings ranging from a minimum of one per cent (1%) to a maximum of
ten per cent (10%) (based on whole percentages) for investment under the Plan.
The Participant shall indicate the percentage amount of Participant
Contributions on the Enrolment/Change Form. Participant Contributions up to six
per cent (6%) of Eligible Earnings shall be eligible for Company Contribution
pursuant to Paragraph 5.1.


In the event that the Eligible Earnings of a Participant vary at any time in the
course of a Plan Year, the Participant Contributions of such Participant shall
be automatically adjusted accordingly in order to remain equal to the selected
percentage of the Participant’s Eligible Earnings as set out in the Enrolment/
Change Form.


4.2 Payroll Deductions


Each Participant shall make Participant Contributions to the Plan by regularly
scheduled payroll deductions at the end of each Pay Period for the percentage
indicated on the Enrolment/Change Form. The Participant Contributions in any
given Plan Year shall be made on the basis of the year of receipt of the
Eligible Earnings from which such Participant Contributions are deducted.
Payroll deductions shall commence as soon as
practicable once the completed Enrolment/Change Form is received and processed
by both the Plan Administrator and CPR.


4.3 Continuing Contributions


With the exception of a Participant’s voluntary suspension of Participant
Contributions as provided for in Paragraph 4.8, Participant Contributions via
payroll deductions shall continue indefinitely while the Participant continues
to receive Eligible Earnings. Should a Participant cease to receive Eligible
Earnings from time to time, payroll deductions will cease and shall resume
following the receipt of Eligible Earnings.


4.4 Union Representative Participant Contributions


In the case of Eligible Bargaining Unit Representatives where contributions via
payroll deductions are not possible, contributions may be made via post-dated
checks provided to CPR, subject to the provisions of Paragraph 4.1.
Contributions by this method may be made only on a monthly basis. Upon request,
CPR shall notify Eligible Bargaining Unit Representatives of the amount of
Eligible Earnings available for determination of contribution amounts and CPR
will bring all such Eligible Bargaining Unit Representatives to the Plan
Administrator’s attention.






--------------------------------------------------------------------------------




4.5 No Retroactive Contributions


A Participant may not make retroactive Participant Contributions to the Plan,
unless CPR determines otherwise.


4.6 No Lump Sum Contributions


A Participant may not make lump sum Participant Contributions to the Plan,
unless CPR determines otherwise.


4.7 Changes to a Participant’s Contribution Level


A Participant may change contribution levels, in whole percentages, once per
calendar quarter by providing to the Plan Administrator an Enrolment/Change Form
indicating the desired change no later than two (2) weeks prior to the last day
of that quarter. The change will be implemented as soon as practicable once the
completed Enrolment/Change Form is received and processed by both the Plan
Administrator and CPR at which time the Participant Contributions shall be
adjusted accordingly, provided such adjustment conforms with Paragraph 4.1.


4.8 Voluntary Suspension of Contributions


A Participant may at any time, by completing and delivering to the Plan
Administrator an Enrolment/Change Form, request that Participant Contributions
be suspended. The suspension will be implemented as soon as practicable once the
completed Enrolment/Change Form is received and processed by both the Plan
Administrator and CPR. Participant Contributions shall also be suspended during
any period of time that
such suspension is required in connection with a hardship withdrawal under any
pension plan of CPR qualified under section 401(a) of the Code (“Hardship
Suspension”). A Hardship Suspension shall be treated as a voluntary suspension
under this Paragraph 4.8. However, in the event of a suspension under this
Paragraph 4.8, the Participant shall not be allowed to resume making Participant
Contributions until a waiting period of six (6) consecutive months (which shall
be treated as running concurrently with any
Hardship Suspension) has passed. Upon expiration of the six (6) month waiting
period the Participant will have the option of resuming Participant
Contributions by completing and delivering to the Plan Administrator a new
Enrolment/Change Form. Participant Contributions shall resume as soon as
practicable once the completed Enrolment/Change Form is received and processed
by both the Plan Administrator and CPR at which time the Participant
Contributions shall be adjusted accordingly, provided such adjustment conforms
with Paragraph 4.1. If the voluntary suspension exceeds a period of four (4)
consecutive full calendar quarters, CPR shall terminate the participation in the
Plan of the Participant in accordance with the provisions of Paragraph 9.2.


4.9 Leaves of Absence


Subject to Paragraphs 4.1 and 4.3, a Participant shall continue to make
Participant Contributions during any leave of absence for which the Participant
continues to receive Eligible Earnings unless such Participant has completed and
delivered to the Plan Administrator an Enrolment/Change Form indicating a desire
to suspend Participant




--------------------------------------------------------------------------------




Contributions, during the period of such absence, in which event Paragraph 4.8
shall become applicable where appropriate and with the necessary changes.


If at any time prior to or during such leave of absence the Participant ceases
to receive Eligible Earnings the Participant Contributions of the Participant
will cease and shall resume following the receipt of Eligible Earnings. Should
the cessation of contributions under this Paragraph 4.9 extend for a period
exceeding four (4) consecutive full calendar quarters, the provisions of
Paragraph 9.2 shall apply.


4.10 Remittance of Participant Contributions


Participant Contributions withheld through payroll deduction by CPR and
Affiliates in each Pay Period shall be remitted by CPR and Affiliates to the
Plan Administrator as soon as practicable but not later than the fifth (5)
Business Day following the date such withholding is effected. Participant
Contributions described in Paragraph 4.4 shall be remitted by CPR to the Plan
Administrator no later than the fifth (5) Business Day following the date of the
post-dated check. All Participant Contributions remitted to the Plan
Administrator shall be invested solely in Restricted Shares.


4.11 Continued Participation in Plan


During any suspension of Participant Contributions under Section 4 a Participant
shall remain eligible to receive Company Contributions earned prior to such
suspension of Participant Contributions.




Section 5 — Company Contributions to the Plan


5.1 Company Contributions


In any month during which a Participant has made Participant Contributions, CPR
shall remit to the Plan Administrator, in accordance with the provisions of
Paragraph 4.10, a Company Contribution. Such Company Contribution shall be equal
to thirty-three (33%) percent of the amount of any Participant Contributions
being remitted during such period up to six per cent (6%) of Eligible Earnings.
For greater certainty Participant Contributions in excess of six per cent (6%)
of Eligible Earnings shall not be eligible for corresponding Company
Contribution.


The vesting of any Shares purchased with such Company Contributions is
contingent upon holding the corresponding Restricted Shares within the
Participant Account during the vesting period in accordance with Paragraph 8.4.
Actual Company Contributions may be reduced from time to time by the value of
forfeited Shares in the Plan Reserve. Shares purchased with Participant
Contributions in excess of six per cent (6%) of Eligible Earnings shall be
deemed to be Unrestricted Shares.


5.2 Use of Funds


All Company Contributions shall be invested solely in Unvested Shares.






--------------------------------------------------------------------------------






Section 6 – Asset Fund


6.1 Assets of the Asset Fund


The Plan Administrator shall receive from CPR, or its Affiliates, the
Participant Contributions of all the Participants made in accordance with
Section 4 and the Company Contributions made to the Plan in accordance with
Section 5. Participant Contributions, Company Contributions, and the Shares
acquired therewith and any dividends paid on Restricted Shares and Unrestricted
Shares thereon, from the date of
receipt by the Plan Administrator, shall constitute the Asset Fund of the Plan
and shall be held, invested, managed, administered and dealt with by the Plan
Administrator pursuant to the terms of the Plan.


6.2 Allocations to Participant Accounts


The Plan Administrator shall maintain a separate Account for each Participant.
The Plan Administrator shall credit to the Account of a Participant all Company
Contributions made for the benefit of the said Participant, all Participant
Contributions made by such Participant, and all Shares acquired therewith. The
Plan Administrator shall allocate either absolutely or contingently to each
Participant all capital gains realized, and
capital losses sustained by the Asset Fund on their Account at such time or
times as the Plan Administrator may determine, but in any event, at least
annually. The Plan Administrator shall credit to the Plan Reserve all Unvested
Shares forfeited by Participants in accordance with Paragraph 8.5.




Section 7 — Investment


7.1 Acquisition of Shares with Participant Contributions


The Plan Administrator shall use Participant Contributions eligible for Company
Contribution to purchase Restricted Shares and shall use Participant
Contributions not eligible for Company Contribution to purchase Unrestricted
Shares, only on the open market through the Stock Exchange.


The Plan Administrator will purchase the requisite number of Restricted Shares
and Unrestricted Shares as soon as practicable, as determined by the Plan
Administrator, but in no circumstances less than once per calendar month or any
other such period as required by securities legislation, stock exchange rules,
or other relevant rules. The Plan Administrator will allocate the Restricted
Shares and Unrestricted Shares to the appropriate Participant Accounts after
each purchase.


7.2 Acquisition of Unvested Shares


The Plan Administrator shall use Company Contributions to purchase Unvested
Shares on the open market through the Stock Exchange.






--------------------------------------------------------------------------------




The Plan Administrator will purchase the requisite number of Unvested Shares as
soon as practicable, as determined by the Plan Administrator, but in no
circumstances less than once per calendar month or any other such period as
required by securities legislation, Stock Exchange rules, or other relevant
rules.


7.3 Number of Shares Purchased


The number of Restricted Shares, Unrestricted Shares and Unvested Shares
purchased depends upon the Market Price of the Shares at the time purchases are
made and the total amount of contributed funds available for each of the
respective purchases. To the extent set forth in Section 10.6, CPR will be
responsible for the payment of all brokerage commissions or similar fees
incurred in connection with such purchases.


The maximum number of Shares that may be purchased pursuant to this Plan is
1,000,000.


Notwithstanding the provisions of Paragraphs 7.1 and 7.2 and Section 8, the Plan
Administrator, in its discretion, may limit the daily volume of its purchases of
Shares and sales of Shares or make such purchases and sales over several trading
days to the extent that such action is deemed by it to be in the best interests
of Participants. Should the purchase or sale of Shares by the Plan Administrator
in any given month be at various prices, the Plan Administrator shall establish
an average weighted purchase or sale price, as the case may be, applicable for
each Share in the relevant month.


7.4 Registration of Shares


At the time of purchases, all Participants shall acquire beneficial ownership of
all Restricted Shares and Unrestricted Shares and of any fractional interest in
Restricted Shares and Unrestricted Shares acquired for their Account.
Notwithstanding any other provisions of this Plan, no fractional common share
certificates will be issued.


All Shares purchased by the Plan Administrator on behalf of a Participant
pursuant to this Plan shall be registered in the name of the Plan Administrator,
on behalf of such Participant. Provided Unvested Shares have not been forfeited
pursuant to Paragraph 8.5 and are governed by the provisions of the Plan, they
shall be held by the Plan Administrator on behalf of Participants. All rights
and privileges, however, with respect
to Shares, including voting rights, shall be exercised by Participants through
the Plan Administrator, and any dividends shall be credited to Participant
Accounts.


7.5 Allocation of Shares


Allocations of Restricted Shares and Unrestricted Shares shall be made to each
Participant’s Account in proportion to the contributions received in respect of
such Participant. Allocations shall be made in whole and fractional Shares.
Restricted Shares and Unrestricted Shares purchased with Participant
Contributions shall be held for the Account of Participants. Participants shall
not be allowed under any circumstance to withdraw a fraction of a Share. The
value of any such fractional Share will be paid in cash.






--------------------------------------------------------------------------------




7.6 Dividends


In the event a cash dividend is paid to holders of Shares, the net amount of
such cash dividend attributable to Shares allocated to Plan Accounts, excluding
any Unvested Shares, shall be applied to purchase Unrestricted Shares for the
benefit of Participants. The net amount of the cash dividend that is available
for the purchase of Shares shall be determined after deduction from the gross
amount of the cash dividend of such amount of income and employment tax (if any)
as is required to be withheld in accordance with applicable law (including
foreign law) to the extent applicable to the Participant in question.


Each Participant shall receive quarterly confirmation from the Plan
Administrator, which will include all changes, if any, in the amount of common
shares held for the Participant’s Account.


7.7 Interest


All Participant Contributions and Company Contributions remitted to the Plan
Administrator shall, prior to the acquisition of Restricted Shares, Unrestricted
Shares or Unvested Shares, earn interest. Any such interest earned on
contributions between the time of receipt, by the Plan Administrator, and their
subsequent investment in Shares shall be applied to offset Basic Administration
Expenses, to the extent possible, in accordance with all applicable laws and
regulations.


7.8 Shares acquired at end of Plan Year


Where Participant Contributions and/or purchases are made in respect of a Plan
Year, but are not settled until after the end of that Plan Year, such Shares
will be reflected in the new Plan Year.




Section 8 — Withdrawals/Sales of Shares


8.1 Sale of Shares


Upon completion and delivery to the Plan Administrator of a completed
Withdrawal/Termination Form, a Participant may direct the Plan Administrator to
sell some or all of the Unrestricted Shares or Restricted Shares in their
Account. Upon such sale, the Plan Administrator shall pay to the Participant an
amount equal to the net proceeds from the sale of such Shares. Any fees
applicable to the sale of Shares shall be paid by Participants and withheld from
settlement of the sale by the Plan Administrator.


For the purpose of the Plan, a Participant shall be deemed to sell all
Unrestricted Shares in the Account prior to the sale of Restricted Shares in the
Account. For purposes of the Plan, Restricted Shares shall be deemed to be sold
on a “first in, first out” basis for purposes of determining forfeiture of
Unvested Shares in accordance with Paragraph 8.5.






--------------------------------------------------------------------------------




The price of fractional Shares will be the same as the price of whole Shares.
Fractional Shares may only be sold by a Participant upon termination of
participation in the Plan.


8.2 Withdrawal of Shares


Upon completion and delivery to the Plan Administrator of a completed
Withdrawal/Termination Form, a Participant may direct the Plan Administrator to
withdraw some or all of the Unrestricted Shares and/or Restricted Shares in the
Account. Upon such withdrawal, the Plan Administrator shall transfer title and
deliver to the Participant those Shares that have been withdrawn at the
Participant’s direction. Any fees applicable to the withdrawal of Shares shall
be payable by the Participant and withheld from settlement by the Plan
Administrator.


For the purpose of the Plan, a Participant shall be deemed to withdraw the
Unrestricted Shares in the Account prior to the withdrawal of Restricted Shares
in the Account. For purposes of the Plan, Restricted Shares shall be deemed to
be withdrawn on a “first in, first out” basis for purposes of determining
forfeiture of Unvested Shares in accordance with Paragraph 8.5.


The price of fractional Shares will be the same as the price of whole Shares.
Fractional Shares may only be withdrawn by a Participant upon termination of
participation in the Plan.


8.3 Restriction on Sale and Withdrawal


A Participant may not direct the Plan Administrator to sell or withdraw any
Unvested Shares. In the event a Participant sells or withdraws any Restricted
Shares, the Participant shall forfeit all Unvested Shares contingent on such
Restricted Shares in accordance with Paragraph 8.5.


Should a Participant make more than two (2) transactions being either a sale or
withdrawal during a Plan Year such Participant shall be suspended from
contributing to the Plan for a period of six (6) consecutive months from the
date of such transaction, provided that the foregoing restriction shall not
apply to Unrestricted Shares for which there were no corresponding Unvested
Shares purchased with a Company Contribution. For greater certainty, any
Unrestricted Shares purchased on behalf of a participant with Participant
Contributions in excess of six per cent (6%) of Eligible Earnings may be sold or
withdrawn by the Participant at any time without suspension of Participant from
contributing to the Plan.


The Participant shall have the option of resuming Participant Contributions in
accordance with the provisions of Paragraph 4.8 as if the suspension were deemed
to be a voluntary suspension.


8.4 Vesting of Unvested Shares


All Unvested Shares shall immediately vest to become Unrestricted Shares on the
first day of the calendar quarter after a holding period of four (4) consecutive
full calendar quarters has passed subsequent to their purchase provided that the
corresponding




--------------------------------------------------------------------------------




Restricted Shares upon which the Unvested Shares are contingent have, at all
times during this period, been held for the Account of the Participant. Upon
vesting of Unvested Shares all Restricted Shares upon which such Unvested Shares
were contingent shall immediately become Unrestricted Shares.


8.5 Forfeiture of Unvested Shares


In the event a Participant chooses to sell or withdraw any Restricted Shares,
such Participant shall forfeit all Unvested Shares contingent on such Restricted
Shares and shall not be entitled to title to, or any proceeds of, such sale.
Such Unvested Shares shall be credited to the Plan Reserve and may be utilized
to satisfy future Company Contributions.


8.6 Compliance with Securities Laws


Any sale, withdrawal or other transfer of Shares pursuant to the Plan may only
be made in compliance with applicable securities laws and Stock Exchange rules.




Section 9 –Termination of Participation in the Plan


9.1 Voluntary Termination of Participation


Participants may, at their discretion, terminate their participation in the Plan
at any time by providing to the Plan Administrator a Termination/Withdrawal
Form. The termination will be implemented as soon as practicable once the
completed Termination/Withdrawal Form is received and processed by both the Plan
Administrator and CPR. Upon such termination the Participant’s Account will be
closed by the Plan Administrator in accordance with the provisions of Paragraph
9.3.


9.2 Automatic Termination


The Plan Administrator shall, on behalf of CPR, terminate the participation in
the Plan of any Participant who has had nil (zero) balances or has not made any
Participant Contributions for a consecutive period exceeding four (4)
consecutive full calendar quarters unless stated otherwise. The Plan
Administrator shall monitor Participants who have not made contributions for
such period and will, on behalf of CPR, terminate the participation in the Plan
of such Participants. In the event of such termination the closure of the
Participant’s Account shall be handled in accordance with the provisions of
Paragraph 9.3.


Dividends received within the period as a result of Share holdings within the
Account do not qualify as contributions for the purposes of determining
inactivity.


9.3 Account Closure Upon Termination


Upon the termination of a Participant’s participation in the Plan for any reason
the Plan Administrator will effect the closure of the Participant’s Account and
shall either transfer and deliver or sell all of the Unrestricted Shares and
Restricted Shares in the




--------------------------------------------------------------------------------




Participant’s Account, at the option of the Participant, or Legal Representative
in the event of death of the Participant. The transfer and delivery of the
Shares or payment of the net proceeds of sale, as the case may be, shall be
effected as soon as practicable but in no event later than thirty (30) days from
the date the Plan Administrator receives notification of such termination. Any
fees applicable to the issuance of share certificates or the sale transaction
will be payable by the Participant, or the Participant’s estate in the event of
death of the Participant and shall be withheld from settlement by the Plan
Administrator.


If the Participant or Legal Representative fails to make an election, or if no
Legal Representative comes forward to CPR, within ninety (90) calendar days of
the termination of the Participant’s participation in the Plan, the Plan
Administrator shall issue a share certificate for all whole Shares recorded in
such Account, plus a cash payment equal to the value of any fraction of a Share.
The Plan Administrator shall send the share certificate and any cash payment to
the last known address of such Participant or Legal Representative, as the case
may be.


The Participant shall not be entitled to title to, or proceeds of, sale of their
Unvested Shares. Such Shares shall be credited to the Plan Reserve and may be
utilized to satisfy future Company Contributions.
 
In the event of a transfer and delivery of Shares, the Plan Administrator will
issue a share certificate for all whole Shares recorded in a Participant’s
Account, plus a cash payment equal to the value of any fraction of a Share as
determined in accordance with the provisions of Paragraph 8.2.


The Plan Administrator shall send a written letter of confirmation of
termination from the Plan to the Participant where applicable as soon as
practicable.


9.4 Rejoining the Plan


Any former Participant who chooses to re-join the Plan will be subject to a
mandatory six (6) month waiting period prior to re-enrolment. The Plan
Administrator will keep track of such period and will, on behalf of CPR,
re-enrol any former Participant who has completed such waiting period and
submits a new Enrolment/Change Form as per Section 3. The re-enrolment of such
Participant shall be effected as soon as practicable once the completed
Enrolment/Change Form is received and processed by both the Plan Administrator
and CPR.


9.5 Resignation or Termination for Cause


In the event that the employment of a Participant is terminated for cause or a
Participant resigns, such Participant’s participation in the Plan shall be
terminated on the termination or resignation date, as the case may be. Upon
notification of a termination or resignation the Plan Administrator shall effect
the closure of the Participant’s Account in accordance with Paragraph 9.3.


9.6 Termination in other circumstances






--------------------------------------------------------------------------------




In the event of the death, Retirement or involuntary termination without cause
of a Participant, such Participant’s participation in the Plan will be
terminated effective on the date of death or the date of retirement or
termination, as the case may be. Upon notification of such termination, the Plan
Administrator shall effect the closure of the Participant’s Account in
accordance with Paragraph 9.3 with the exception that all Unvested Shares shall
vest immediately and all proceeds or title shall accrue to the benefit of the
Participant.


9.7 Company Contributions Upon Certain Terminations


In the event of the death, Retirement or involuntary termination without cause
of a Participant, CPR or the relevant Affiliate shall, not later than thirty
(30) days following receipt of satisfactory evidence of death, Retirement or
involuntary termination without cause remit to the Plan Administrator for the
benefit of such Participant, any outstanding Company Contribution in accordance
with Sections 5 and 8 and any such Company Contributions previously remitted,
but not yet allocated for the benefit of the Participant, shall be immediately
so allocated.




Section 10 — Administration of the Plan


10.1 Responsibility for Administration


CPR will be responsible for the administration of the Plan and for the
interpretation of its provisions. Where any reference in the Plan is made to any
action to be taken, consent, approval or opinion to be given, direction or
decision to be exercised or made by CPR, it shall be read as Canadian Pacific
Railway Limited acting directly or through its subsidiaries and through their
authorized officers or any other person authorized by the
Board, where required for the purposes of the Plan.


10.2 Maintenance of Records


The Plan Administrator will maintain records of the Plan Accounts held in the
name of each Participant and all transactions with respect to such Plan
Accounts, including a record of whole and fractional Shares allocated, the dates
of allocation and the price at which such allocations are made and shall hold,
for a period mutually agreed upon by CPR and the Plan Administrator, all forms
of authorization and designation, as
specified by CPR from time to time, submitted by CPR employees.


10.3 Appointment of Plan Administrator


CPR shall appoint (and by their participation in the Plan, Participants
authorize CPR to appoint) one or more Plan Administrators to perform such
functions as may be specified in the Administrative Agreement(s). Any reference
in the Plan to the purchase or sale of Shares by the Plan Administrator shall be
read to include the purchase or sale of Shares effected through such broker(s)
or agent(s) as may be appointed by the Plan Administrator from time to time.


10.4 Rules and Procedure




--------------------------------------------------------------------------------






CPR may from time to time adopt rules and procedures in respect of the
administration of the Plan, provided that all such rules and procedures shall be
consistent with the provisions of the Plan as in effect from time to time. Such
rules and procedures may vary for different employees. The rules and procedures
shall be binding on all Participants and Eligible Employees in respect of whom
such rules and procedures are applicable.


10.5 Delegation of Administrative Responsibilities


CPR may delegate to third parties, including the Plan Administrator, the whole
or any part of the administration of the Plan and shall determine the scope of
such delegation in its sole discretion. Any decision taken by CPR or its
delegate in carrying out responsibilities with respect to the administration of
the Plan, including the interpretation or application of any rules or procedures
adopted, pursuant to Paragraph 11.1, shall be final and binding on the
Participants and their beneficiaries.


10.6 Costs and Expenses


CPR shall pay net Basic Administration Expenses in connection with the operation
of the Plan as determined by CPR. Basic Administration Expenses shall be
reduced, to the extent possible, by any dividends on Unvested Shares and the
amount of any interest earned on contributed funds, prior to their investment in
Shares, in accordance with Paragraph 7.7. All fees exclusive of Basic
Administration Expenses, including, without limitation, any brokerage or other
charges in connection with the sale of Shares, issuance of share certificates or
transfer of Shares shall be payable by the Participant in accordance with
Section 8. Any fees charged in connection with the Participant’s use of the Plan
Administrator’s service call center shall be payable by the Participant.


10.7 Participant Statements


Each Participant shall receive from the Plan Administrator a statement at the
end of each calendar quarter (or such other times as may be determined by CPR),
which statement shall contain such information in respect of such Participant’s
Plan Accounts as CPR may determine from time to time or as otherwise may be
required by law (including foreign law) to the extent applicable to the
Participant in question.


Should a Participant request an up-to-date statement of account, such statement
may be made available at such other time as may be agreed upon between CPR and
the Plan Administrator.


10.8 Reports and Voting Rights


The Plan Administrator shall furnish or cause to be furnished to each
Participant who has Shares allocated in any Plan Account a copy of all notices
sent to shareholders in respect of shareholder meetings at which the Shares are
entitled to be voted and shall request from each such Participant instructions
as to the voting at such meeting of the aggregate number of the Participant’s
whole Shares allocated to the Participant’s
Account on the record date of such meeting. If the Participant furnishes such
instructions to the Plan Administrator on a timely basis, the Plan Administrator
shall vote such




--------------------------------------------------------------------------------




number of whole Shares in accordance with the instructions of the Participant.
If the Participant fails to furnish timely instructions to the Plan
Administrator, the Plan Administrator shall not vote the Participant’s whole
Shares. The Plan Administrator shall not vote any fractional Shares allocated to
Participant’s Plan Accounts and shall not vote
any Shares not allocated to Participant Accounts as of the record date. The Plan
Administrator shall keep confidential the voting instructions of the
Participants and shall not disclose the same to CPR except to the extent
required by law.




Section 11 — Plan Amendment and Termination


11.1 Plan Amendment


CPR reserves the right to amend the Plan, in whole or in part, at any time at
its discretion without the consent of Participants, provided that no such
amendment shall have the effect of reducing any benefits accrued to any
Participant as of the date of amendment.


11.2 Plan Termination


CPR reserves the right to terminate the Plan at any time, in which event
Participants’ rights will be governed by Paragraph 9.6 as if the Participants’
Retirements had all occurred on the date of the termination of the Plan. Any
amount remaining in the Plan Reserve after the Participants have been allocated
the amounts required pursuant to Paragraph 9.6 shall revert to CPR.


11.3 Plan Administrator Duties


No amendment, change, or modification shall be made to the Plan that will alter
the duties of the Plan Administrator, without CPR’s and the Plan Administrator’s
written consents.


11.4 The Plan Administrator


CPR, as agent for each Participant, may at any time remove the Plan
Administrator and appoint a successor or successors to fill any vacancy arising
for any reason whatever.


The Plan Administrator may, with CPR’s written approval, delegate to any
corporation authorized to carry on the business of a trust company in Canada, or
the US, the duty to maintain records and to furnish statements in connection
with all aspects of the Plan.


The Plan Administrator shall be indemnified and held harmless by CPR against and
from any and all loss, cost, liability or expense resulting from any claim,
action, suit or proceeding to which it may be a party or in which it may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by it in any settlement thereof (with
CPR’s written approval) or paid by it in satisfaction of a judgment in any such
action, suit or proceeding against it. The Plan Administrator shall in writing
give CPR a reasonable opportunity, at CPR’s expense, to handle and defend such
action within a time frame to be specified by the Plan




--------------------------------------------------------------------------------




Administrator, before the Plan Administrator undertakes to handle and defend
such claim, action, suit or proceeding on its own behalf. CPR and the
Participants shall be
indemnified and held harmless by the Plan Administrator against and from any and
all loss, cost, liability or expense resulting from the willful misconduct,
negligence or bad faith of the Plan Administrator or of any person (other than
CPR) to which the Plan Administrator has delegated any of its duties hereunder.




Section 12 — Market Fluctuation


CPR makes no representations or warranties to Participants with respect to the
Plan or the Shares whatsoever. CPR shall not indemnify any Participant under the
Plan against loss resulting from fluctuations in the price of Shares.
Participants are expressly advised that all Participant Contributions and
Company Contributions will be invested in Shares and the value of any
Participant’s Shares in the Plan will fluctuate as the trading price of the
Shares fluctuates.


In seeking the benefits of participation in the Plan, a Participant solely
accepts the risk of a decline in the market price of Shares in the Participant’s
Account.




Section 13 — Income Taxes


CPR and Participants acknowledge that sale of Shares by a Participant may result
in income tax consequences including, without limitation, a taxable capital
gain, or an allowable capital loss to the Participant under US tax law.


Participants shall be responsible to pay any and all income taxes resulting from
participation in the Plan or the sale of Shares, including without limitation:
a)     taxes from a capital gain;
b)     taxes from the payment and receipt of dividends;
c)
taxes from Company Contributions or the payment by CPR of brokerage or other
fees where deemed under applicable law to be a taxable benefit to the
Participant.



CPR shall have the right to withhold from any payment, including any payment of
Eligible Earnings or other earnings, sufficient amounts to cover required
withholding and income or employment taxes with respect to the Plan. If a
Participant, including an Eligible Bargaining Unit Representative, does not have
sufficient earnings available from which CPR can make any required withholdings,
CPR may condition the allocation of Unvested Shares to the Account of the
Participant on the receipt of the amount required for CPR to meet its
withholding obligations, or may instruct the Plan Administrator to reduce the
amount otherwise allocated to the Participant (or sell Shares allocated to the
Participant on behalf of the Participant) and remit to CPR the amount required
to meet CPR’s withholding obligation (and any balance to the Participant). The
provisions of Paragraphs 8.1 and 8.3 shall govern any sale of Shares pursuant to
this Section.


Participants are expressly advised that US and Canadian tax laws are complex and
subject to change and each Participant is solely responsible to contact his or
her own




--------------------------------------------------------------------------------




accountant, legal representative or qualified financial advisor to determine
what current effect any applicable tax legislation may have with respect to his
or her participation in the Plan or the sale of Shares and to determine any tax
consequences. The Plan Administrator will provide all Participants with all
appropriate tax forms and receipts.




Section 14 — No Trading on Undisclosed Information


No Participant shall in any manner participate in the trading of Shares based
upon insider or undisclosed material corporate information as prohibited by law.
Any trading based on undisclosed material information by Participants may be
subject to prosecution and may result in discipline by CPR up to and including
termination of a Participant’s employment with CPR. Participants should consult
the Insider Trading Policy of CPR available from CPR.




Section 15 — General Provisions


15.1 No Additional Rights to Employment


(a)
The opportunity to participate in this Plan does not constitute a contract of
employment, nor does the existence of a contract of employment between any
person and CPR give such person any right or entitlement to participate in the
Plan or any expectation that an opportunity to participate in the Plan will be
offered to the person subject to any conditions or at all.



(b)
The rights and obligations of a Participant under the terms of any contract of
employment with CPR shall not be affected by participation in this Plan.



(c)
The opportunity to acquire Shares pursuant to the Plan shall not afford a
Participant or any Eligible Employee any rights or additional rights to
compensation or damages in consequence of the loss or termination of the
Participant's office or employment with CPR for any reason whatsoever.



(d)
A Participant shall not be entitled to any compensation for damages for any loss
or potential loss which they may suffer by reason of being or becoming unable to
acquire Shares under the Plan in consequence of the loss or termination of his
or her office or employment with CPR for any reason (including, without
limitation, any breach of contract by CPR) or in any other circumstances
whatsoever.



15.2 Employee Eligibility


CPR reserves the right to restrict participation in the Plan to any employee or
employee groups at any time in its sole discretion, including, but not limited
to, the right to refuse to offer employees or employee groups the opportunity to
participate in the Plan in any jurisdiction where operating the Plan in such
jurisdiction or in respect of such employees is or becomes onerous (including,
without limitation, having regard to the costs involved), impossible, illegal or
impracticable, as determined by CPR in its sole discretion.






--------------------------------------------------------------------------------




15.3 Liability


No Participant shall make any claim or demand against CPR or the Plan
Administrator and Participants agree and acknowledge that CPR and the Plan
Administrator shall not be liable with respect to:


(a)
the performance of Shares on the Stock Exchange at or during any period of time;



(b)
changes in the local currency value of Shares held by a Participant, where
applicable, resulting from fluctuations in the exchange rates between the US
dollar and any other currency;



(c)     income taxes payable in respect of the Plan, except to the extent that:


(i)
CPR withholds any such amounts either from a Participant's Eligible Earnings,
other earnings, or payments under the Plan; or

(ii)
CPR (but not the employee) is liable for such payment under applicable law.



15.4 Participant’s Agreement to be bound by Plan Terms


Participation in the Plan by any Participant shall be construed as acceptance by
the Participant of the terms and conditions of the Plan and all rules and
procedures adopted hereunder and as amended from time to time, and as the
Participant's agreement to be bound thereby.


15.5 Indemnification


By electing to participate in the Plan a Participant agrees to indemnify:


(a)     CPR; and
(b)     the Plan Administrator; and
(c)
any other person who is or becomes liable to account for tax, social security
contributions or any other regulatory or statutory contributions on behalf of
the Participant against any amount of or representing tax, or any other
regulatory or statutory contributions for which CPR (or such other person) is
liable to account in respect of or in consequence of the facilitation of
Participant Contributions, for the benefit of such Participant and which (as
between the Participant and CPR or such other person) is the liability of the
Participant but which CPR or such other person cannot otherwise lawfully recover
from the Participant (whether by way of deduction from payroll or otherwise).



15.6 Assignment Exemption from Seizure and Bankruptcy


Except as may otherwise be specifically provided by applicable law, no right of
a person under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge and any
attempt by anyone to anticipate,




--------------------------------------------------------------------------------




alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void, and any Shares or money to which any person is entitled under the Plan are
exempt from execution, seizure and attachment. Any Shares withdrawn from any
Plan Account may only be transferred (including any transfer pursuant to
Paragraph 8.2) in accordance with applicable securities laws.


If, notwithstanding the foregoing, a Participant is deprived by applicable law
of interests in Shares or ceases to retain beneficial interest in the Shares,
then all rights under the Plan will cease forthwith and no further Shares will
be allocated under the Plan to that Participant.


15.7 Share Certificates


Share certificates, if issued pursuant to any provision of the Plan, shall bear
any legend that is necessary or is deemed advisable in order to comply with
applicable securities laws, including any legends referring to restrictions on
transfer in any jurisdiction.


15.8 Mental or Legal Incapacity of the Participant


If any payment is to be made under the Plan to a minor or other person who is
mentally or legally incompetent, the Plan Administrator shall pay the same to
the parent or guardian or other person having legal custody of, or being the
legally appointed representative of, such person, to be applied by such parent,
guardian, person having custody or legally appointed representative for the
benefit of such person, without
the Plan Administrator being further liable to see to the application thereof
and so that any such payment shall be a complete discharge of any liability
under the Plan and of CPR.


15.9 Governing Law and Compliance with Laws


The Plan shall be governed by and construed in accordance with the laws of the
state of Minnesota, US without regard to conflict of law principles, except that
with respect to the issuance of securities, the laws of the jurisdiction of CPR
shall govern. Notwithstanding any provision of this Plan, CPR shall operate the
Plan in compliance with all applicable laws and regulations of all jurisdictions
where CPR has, in accordance with the terms of this Plan, decided to offer the
Plan.


15.10 Discretionary Relief


Notwithstanding any other provision of the Plan, CPR may, at its discretion,
waive any condition of the Plan if specific individual circumstances warrant
such waiver.




--------------------------------------------------------------------------------




AMENDMENT
TO
CANADIAN PACIFIC RAILWAY LIMITED
EMPLOYEE SHARE PURCHASE PLAN (US)




Amendment to Plan terms and conditions effective as of January 1, 2015




WHEREAS, Canadian Pacific Railway Limited (the “Company”) and certain of its
majority controlled subsidiaries have adopted the Canadian Pacific Railway
Limited Employee Share Purchase Plan (US) (the “ESPP” or “Plan”);


AND WHEREAS, effective April 3, 2009 the ESPP was amended to suspend the
Company’s match;


NOW, THEREFORE, the ESPP was amended effective January 1, 2015 as follows:


1.
Section 5. Company Contributions. Effective for Participant Contributions made
January 1, 2015 and thereafter by a CPR employee in the U.S. who is an Eligible
Bargaining Unit Representative or a regular full-time, part-time or seasonal
employee in an Eligible Bargaining Unit, in each case provided such person is a
member of the Transportation Division of SMART bargaining unit, the Company
Contribution shall be restored in accordance with Section 5.1 Company
Contributions as in effect prior to the April 2009 amendment to the Plan. For
purposes of Section 5.1, a “Participant” shall continue to not include any other
Eligible Bargaining Unit Representative or regular full-time, part-time or
seasonal employee in an Eligible Bargaining Unit.



2.
Section 8. Withdrawal/Sale of Shares. Effective January 1, 2015 and thereafter,
for a CPR employee in U.S. who is an Eligible Bargaining Unit Representative or
a regular full-time, part-time or seasonal employee in an Eligible Bargaining
Unit, the holding period in Section 8.4 for Unvested Shares purchased after such
date shall be eight (8) consecutive full calendar quarters instead of four (4).



3.
Section 9.7. Company Contributions upon Certain Terminations. The suspension of
this Section is hereby lifted with respect to Participants eligible for the
restoration of Company Contributions under paragraph 1 of this Amendment.



In all further respects the Plan will remain in full force and effect.








--------------------------------------------------------------------------------




CANADIAN PACIFIC RAILWAY LIMITED














By: /s/ Peter Edwards
Peter Edwards
Vice President, Human
Resources and Industrial Relations






































































--------------------------------------------------------------------------------




AMENDMENT
TO
CANADIAN PACIFIC RAILWAY LIMITED
EMPLOYEE SHARE PURCHASE PLAN (US)




Amendment to Plan terms and conditions effective as of January 1, 2016




WHEREAS, Canadian Pacific Railway Limited (the “Company”) and certain of its
majority controlled subsidiaries have adopted the Canadian Pacific Railway
Limited Employee Share Purchase Plan (US) (the “ESPP” or “Plan”);


AND WHEREAS, effective April 3, 2009 the ESPP was amended to suspend the
Company’s match;


AND WHEREAS, the ESPP was amended effective January 1, 2015 as follows:


1.
Section 5. Company Contributions. Effective for Participant Contributions made
January 1, 2015 and thereafter by a CPR employee in the U.S. who is an Eligible
Bargaining Unit Representative or a regular full-time, part-time or seasonal
employee in an Eligible Bargaining Unit, in each case provided such person is a
member of the Transportation Division of SMART bargaining unit, the Company
Contribution shall be restored in accordance with Section 5.1 Company
Contributions as in effect prior to the April 2009 amendment to the Plan. For
purposes of Section 5.1, a “Participant” shall continue to not include any other
Eligible Bargaining Unit Representative or regular full-time, part-time or
seasonal employee in an Eligible Bargaining Unit.



2.
Section 8. Withdrawal/Sale of Shares. Effective January 1, 2015 and thereafter,
for a CPR employee in U.S. who is an Eligible Bargaining Unit Representative or
a regular full-time, part-time or seasonal employee in an Eligible Bargaining
Unit, the holding period in Section 8.4 for Unvested Shares purchased after such
date shall be eight (8) consecutive full calendar quarters instead of four (4).



3.
Section 9.7. Company Contributions upon Certain Terminations. The suspension of
this Section is hereby lifted with respect to Participants eligible for the
restoration of Company Contributions under paragraph 1 of this Amendment.



NOW, THEREFORE, the ESPP was amended effective January 1, 2016 as follows:






--------------------------------------------------------------------------------




1.
Section 5. Company Contributions. Effective for Participant Contributions made
January 1, 2015 and thereafter by a CPR employee in the U.S. who is an Eligible
Bargaining Unit Representative or a regular full-time, part-time or seasonal
employee in an Eligible Bargaining Unit, in each case provided such person is a
member of the Transportation Division of SMART and the Brotherhood of Locomotive
Engineers and Trainmen bargaining units, the Company Contribution shall be
restored in accordance with Section 5.1 Company Contributions as in effect prior
to the April 2009 amendment to the Plan. For purposes of Section 5.1, a
“Participant” shall continue to not include any other Eligible Bargaining Unit
Representative or regular full-time, part-time or seasonal employee in an
Eligible Bargaining Unit.



2.
Section 8. Withdrawal/Sale of Shares. Effective January 1, 2015 and thereafter,
for a CPR employee in U.S. who is an Eligible Bargaining Unit Representative or
a regular full-time, part-time or seasonal employee in an Eligible Bargaining
Unit, the holding period in Section 8.4 for Unvested Shares purchased after such
date shall be eight (8) consecutive full calendar quarters instead of four (4).



3.
Section 9.7. Company Contributions upon Certain Terminations. The suspension of
this Section is hereby lifted with respect to Participants eligible for the
restoration of Company Contributions under paragraph 1 of this Amendment.





In all further respects the Plan will remain in full force and effect.






CANADIAN PACIFIC RAILWAY LIMITED














By:/s/ Peter Edwards
Peter Edwards
Vice President, Human
Resources and Industrial Relations
                    


                    




